The offense is aggravated assault; the punishment, a fine of one thousand dollars and confinement in jail for thirty days.
The recognizance for the appeal is fatally defective. It is in the form of an ordinary appearance bond. Nowhere therein is appellant bound to abide the "judgment of the Court of Criminal Appeals of the State of Texas." Article 831, C. C. P.; Lynch v. State, 102 Tex.Crim. Rep., 279 S.W. 271. Appellant being enlarged on a *Page 8 
fatally defective recognizance, this court is without jurisdiction. Read v. State, 109 Tex.Crim. Rep.,  4 S.W.2d 547.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.